Exhibit 99.1 FOR IMMEDIATE RELEASE: CONTACT: Robert K. Chapman February 25, 2011 United Bancorp, Inc. 734-214-3801 UNITED BANCORP, INC. ANNOUNCES REVISION OF FOURTH QUARTER AND FULL YEAR UNAUDITED 2010 EARNINGS ANN ARBOR, MI – United Bancorp, Inc. (OTCBB: UBMI) today announced an adjustment to its earnings for the fourth quarter of 2010 and full year ended December 31, 2010. The adjustment relates to the Company's recognition of additional impairment of a loan to one borrower and the Company's corresponding increase in the amount of its Allowance for Loan Losses (ALL) at December 31, 2010 to take into account the additional impairment of the loan. United previously issued a press release on January 28, 2011 in which it announced its earnings for these periods. During the ongoing finalization of its financial statements and preparation of its Annual Report on Form10-K for the year ended December 31, 2010 and subsequent to its January 28, 2011 earnings press release, the Company received new information concerning one loan to one commercial loan customer. After considering the new information, the Company has determined that the amount of impairment on the loan had increased as of December 31, 2010. As a consequence, management determined that an additional provision of $1.38 million to the Company’s ALL in the fourth quarter of 2010 was warranted. This change affects the Company’s unaudited financial statements for the three month and one year periods ended December 31, 2010. The change resulted in a net loss for the fourth quarter of $427,000, compared to previously-reported net income of $484,000, for a decrease of $911,000. As a result of this adjustment, the Company’s revised net loss was $3.708 million for the year ended December 31, 2010, compared to the previously-reported net loss of $2.797 million. For the fourth quarter of 2010, basic and diluted loss per share was $0.11, and for the full year ended December 31, 2010, basic and diluted loss per share was $0.89. Following are revised key asset quality and capital performance measures as of December 31, 2010 as compared to the measures announced in the earnings press release dated January 28, 2011. Asset Quality As-Reported Revised Change Nonperforming loans/portfolio loans % % % Nonperforming assets/total assets % % % Allowance for loan loss/total loans % % % Allowance/nonperforming loans % % -1.8 % Capital and Stock Performance Book value per share $ $ $ ) Tangible book value per share ) Tier 1 Leverage Ratio % % -0.2 % Tangible common equity to total assets % % -0.1 % Total capital to risk-weighted assets % % -0.2 % We have set forth below the Company’s unaudited consolidated financial highlights, unaudited consolidated balance sheets and unaudited consolidated statements of income for the fourth quarter of 2010 and full year ended December 31, 2010. This unaudited financial information replaces the 1 unaudited consolidated financial highlights, unaudited consolidated balance sheets and unaudited consolidated statements of income contained in United Bancorp, Inc.'s previous earnings press release of January 28, 2011. These changes will be reflected in United Bancorp, Inc.'s Annual Report on Form 10-K for the year ended December 31, 2010, which will be filed on or about the date of this press release. For additional information about our financial condition and results of operations as of and for the three and twelve months ended December 31, 2010, please refer to the 2010 Form 10-K. About United Bancorp, Inc. United Bancorp, Inc. is a community based financial services company that strives to provide financial solutions to the markets and clients that we serve based on their unique circumstances and needs. We provide our services through the Bank's system of sixteen banking offices, one trust office, and 20 automated teller machines, located in Washtenaw, Lenawee and Monroe Counties, Michigan. For more information, visit the company’s website at www.ubat.com. Forward-Looking Statements This press release contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and United Bancorp, Inc. Management's determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including mortgage servicing rights and deferred tax assets) and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking. There can be no assurance that future loan losses will be limited to the amounts estimated. Forward-looking statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions (“risk factors”) that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. United Bancorp, Inc. undertakes no obligation to update, clarify or revise forward-looking statements to reflect developments that occur or information obtained after the date of this report. Risk factors include, but are not limited to, the risk factors described in “Item 1A – Risk Factors” of our Annual Report on Form 10-K for the year ended December 31, 2010.These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. Non-GAAP Financial Information This press release includes disclosures about our pre-tax, pre-provision income andreturn on average assets. These disclosures are non-GAAP financial measures. For additional information about our pre-tax, pre-provision income and return on average assets, please see the unaudited consolidated financial statements that follow. Unaudited Consolidated Financial Statements Follow. 2 United Bancorp, Inc. and Subsidiary Comparative Consolidated Balance Sheet Data (Unaudited) Dollars in thousands Dec. 31, Sep. 30, Change Dec. 31, Change Period-end Balance Sheet $ % $ % Assets Cash and due from banks $ $ $ ) -28.0 % $ $ % Interest bearing bal. with banks % ) -17.0 % Federal funds sold - - - % ) -100.0 % Total cash & cash equivalents % ) -15.4 % Securities available for sale % % FHLB Stock ) -6.8
